Citation Nr: 1127404	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-41 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to June 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for bilateral hearing loss.  

The Veteran also originally appealed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  A March 2011 rating decision granted service connection for PTSD, effective August 17, 2007.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for PTSD.  Therefore, that issue is no longer before the Board.  


FINDING OF FACT

In a June 2011 communication, the Veteran withdrew his appeal concerning entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2010).  

In October 2009, the Veteran submitted a substantive appeal perfecting his appeal as to the issue of entitlement to service connection for bilateral hearing loss, as identified in the September 2009 statement of the case.  

In a June 2011 written communication, the Veteran stated that he wished to have his pending claim before the Board withdrawn.  The Veteran's written statement indicating his intention to withdraw the appeal as to this issue satisfies the requirements for the withdrawal of a substantive appeal.  

As the appellant has withdrawn his appeal as to the issue of entitlement to service connection for bilateral hearing loss, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board therefore has no jurisdiction to review this issue.  

Accordingly, the issue of entitlement to service connection for bilateral hearing loss is dismissed.  


ORDER

The appeal concerning the issue of entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


